 

Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (the "Agreement") is made and entered into this
9th day of July, 2019, by and between RCG-Goldsboro, LLC, a Georgia limited
liability company (hereinafter referred to as "Seller"), and Medalist
Diversified Holdings, L.P., a Delaware limited partnership (hereinafter referred
to as "Purchaser").

 

WITNESSETH:

 

WHEREAS, Seller has offered to sell its right, title and interest in and to
certain improved real property to Purchaser and Purchaser has offered to
purchase such interest in and to the property from Seller; and

 

WHEREAS, the parties desire to provide for said purchase and sale on the terms
and conditions hereinafter set forth;

 

NOW, THEREFORE, for and in consideration of the foregoing premises, the mutual
covenants and agreements set forth herein and other good and valuable
consideration, all of which each party respectively agrees constitutes
sufficient consideration received at or before the execution hereof, the parties
hereto do hereby agree as follows:

 

1.          DEFINITIONS AND MEANINGS. In addition to any other terms whose
definitions are fixed and defined by this Agreement, each of the following
defined terms, when used in this Agreement with an initial capital letter, shall
have the meaning ascribed thereto by this Section 1:

 

1.1         Agreement means this Purchase and Sale Agreement, together with all
exhibits attached hereto.

 

1.2         Closing means the consummation of the purchase and sale contemplated
by this Agreement by the deliveries required under Section 10 hereof.

 

1.3         Closing Date means the time and date, established under Subsection
10.1 hereof, when the purchase and sale contemplated by this Agreement is to be
consummated, as such date may be extended by mutual agreement of the parties or
pursuant to the provisions of this Agreement.

 

1.4         Due Diligence Items means those documents and other items set forth
on Schedule 1.4 hereof that are in Seller’s possession.

 

1.5         Earnest Money shall have the meaning set forth in Section 4.2.

 

1.6         Escrow Agent means First American Title Insurance Company, located
at Six Concourse Parkway, Suite 2000, Atlanta, Georgia 30328, Attention: Angie
Yarbrough.

 

 

 

 

1.7         Execution Date means the date on which this Agreement is duly
executed by both Seller and Purchaser; and such date shall be inserted in the
preamble on the first page of this Agreement.

 

1.8         [Intentionally deleted].

 

1.9         Hazardous Substances mean any waste, substance or material
determined to be hazardous, toxic, a pollutant or contaminate, under any
federal, state or local statute, law, ordinance, rule, regulation or judicial or
administrative order or decision, now in effect, including, without limitation,
petroleum and petroleum products, flammable explosives, radioactive materials,
asbestos or any material containing asbestos, polychlorinated biphenyls and/or
hazardous, toxic or dangerous wastes, substances or materials defined as such,
or as a hazardous substance or any similar term, by, in or for the purposes of
(i) the Comprehensive Environmental Response, Compensation and Liability Act
(codified in scattered sections of 26 U.S.C., 33 U.S.C., 42 U.S.C. and 42 U.S.C.
§9601 et seq.)("CERCLA"); (ii) the Resource Conservation and Recovery Act of
1976 (42 U.S.C. §6901 et seq.)("RCRA"); (iii) the Hazardous Substances
Transportation Act (49 U.S.C. §1801 et seq.); (iv) the Toxic Substances Control
Act (15 U.S.C. §2601 et seq.); (v) the Clean Water Act (33 U.S.C. §1251 et
seq.); (vi) the Clean Air Act (42 U.S.C. §1857 et seq., §7401 et seq. and §7601
et seq.); (vii) the Safe Drinking Water Act (21 U.S.C. §349, 42 U.S.C. §201 and
§300f et seq.); (viii) the National Environmental Policy Act (42 U.S.C. §4321,
§§4331 to 4335, §4341 et seq. and §8473); (ix) the Superfund Amendments and
Reauthorization Act of 1986 (codified in scattered sections of 10 U.S.C., 29
U.S.C., 33 U.S.C. and 42 U.S.C.); (x) Title III of the Superfund Amendment and
Reauthorization Act; (xi) the Uranium Mill Tailings Radiation Control Act (42
U.S.C. §7901 et seq.); (xii) the Occupational Safety and Health Act of 1970 (29
U.S.C. §651 et seq.); (xiii) the Federal Insecticide, Fungicide and Rodenticide
Act (7 U.S.C. §136 et seq.); (xiv) the Noise Control Act (42 U.S.C. §4901 et
seq.); (xv) the Emergency Planning and Community Right-to-Know Act (42 U.S.C.
§11001 et seq. and §11041 et seq.); and (xvi) Regulations of Environmental
Protection Agency, 33 C.F.R. and 40 C.F.R.

 

1.10       Inspection Period means the period of time commencing on the
Execution Date and ending at 5:00 P.M., Atlanta, Georgia time on the day which
is forty (40) days following the Execution Date.

 

1.11       Permitted Exceptions means, other than any Mandatory Cure Items, any
Title Objections to which Purchaser fails to object or which Purchaser waives
pursuant to Section 5 hereof.

 

1.12       Property means collectively all of the following:

 

(i)          That certain tract or parcel of real property commonly known as
Ashley Plaza, located in Goldsboro, Wayne County, North Carolina, and being more
particularly described in the legal description attached hereto as Exhibit "A"
and incorporated herein by reference, together with all rights, interests, ways,
privileges, easements, appurtenances, plants, shrubs and trees located thereon
or appurtenant thereto, and all right, title and interest of Seller in and to
all public and private ways abutting, adjoining or traversing said tracts or
parcels of real property (collectively, the "Land");

 

 2 

 

 

(ii)         all buildings, structures, improvements, equipment, fixtures,
appliances, mechanical, heating, ventilating, air conditioning, plumbing and
electrical systems and equipment and other improvements of any and every nature
located on the Land (exclusive of personalty owned or leased by any tenant
occupying any portion of the Land) (the "Improvements");

 

(iii)        all personal property which is now owned or hereafter acquired by
Seller prior to the Closing Date and used in connection with the ownership,
operation and maintenance of the Shopping Center (as hereinafter defined) and
which is located at the Shopping Center (the "Personalty");

 

(iv)        all of Seller's right, title and interest in and to (a) the leases
with all amendments thereto described on Exhibit "C" attached hereto and
incorporated herein by reference, and (b) any other written lease or written
rental, occupancy, concession or license agreement entered into by Seller after
the Execution Date which affects all or any portion of the Land and the
Improvements and pertains to the leasing, rental, occupancy or licensing of the
Land and the Improvements, together with all rents, issues and profits therefrom
and security deposits thereunder (the "Tenant Leases");

 

(v)         to the extent assignable or transferable, all of Seller's right,
title and interest in and to all warranties, guarantees and bonds from third
parties (including, without limitation, contractors, subcontractors,
materialmen, suppliers, manufacturers, vendors and distributors) received in
connection with or relating to the Land, the Improvements or the Personalty or
with respect to the performance and quality of workmanship or the quality of
materials relating to any of the foregoing (the "Warranties");

 

(vi)        to the extent assignable or transferable, all of Seller's right,
title and interest in and to all permits, licenses, approvals, consents and
certificates affecting the construction, ownership, occupancy, operation,
maintenance, use and manner of use of the Shopping Center, including without
limitation, zoning and variance approvals, special use or exception approvals or
other zoning or building approvals, building permits and certificates of
occupancy, issued by all governmental authorities or agencies having
jurisdiction over any of the Shopping Center or the operation thereof (the
"Permits");

 

(vii)       to the extent assignable or transferable, all "as built" surveys of
the Property, "as built" plans and specifications of the Improvements, building
and landscape plans and specifications and blueprints and engineering and
architectural drawings relating to the Shopping Center (including any plans,
specifications, blueprints or drawings for tenant improvements, outparcels and
future expansions or modifications of the Shopping Center) which are now or
hereafter in the possession of Seller (the "Plans and Specifications"); and

 

 3 

 

 

(viii)      all of Seller's right, title and interest in and to: the telephone
numbers and listings for the Property (other than telephone numbers and listing
owned by Seller’s property manager); all master keys and keys to common areas,
if any; the tradenames or fictitious names of "Ashley Plaza" (collectively, the
"Other Business Assets").

 

The types or items of property described in subparagraphs (i) - (ix) above are
sometimes hereinafter collectively referred to as the "Property", and are
commonly known collectively as of the Execution Date as "Ashley Plaza." The
Property is also sometimes herein referred to as the "Shopping Center."

 

1.13       Purchase Price means the amount which Purchaser shall pay to
consummate the purchase and sale of the Property as provided in Subsection 3.1
of this Agreement.

 

1.14       Title Objection and Title Objections mean any deeds to secure debt,
mortgages, liens, financing statements, security interests, easements, leases,
restrictive covenants, agreements, options, claims, clouds, encroachments,
rights, taxes, assessments, mechanics' or materialmen's liens (inchoate or
perfected), liens for federal or state income, estate or inheritance taxes and
other encumbrances of any nature whatsoever, whether existing of record or
otherwise, together with any and all matters of any kind or description,
including, without limitation, matters of survey and any litigation or other
proceedings affecting Seller and which affect title to the Property, or the
right, power and authority of Seller to convey to Purchaser title to the
Property, in accordance with the terms of this Agreement, other than the Tenant
Leases.

 

2.          SALE AND PURCHASE. Seller agrees to sell the Property to Purchaser
on the terms and conditions contained in this Agreement, and Purchaser agrees to
purchase the Property from Seller on the terms and conditions contained in this
Agreement.

 

3.          PURCHASE PRICE.

 

3.1         Amount of Purchase Price. The Purchase Price for the Property shall
be Fifteen Million Two Hundred Thousand and No/100 Dollars ($15,200,000.00).

 

3.2         Payment of Purchase Price. On the Closing Date, Purchaser shall pay
the balance of the Purchase Price to Seller in cash, federal funds check or by
wire transfer of immediately available funds to an account with a Federal
Reserve member bank designated by Seller, less a credit for the Earnest Money to
the extent paid, and as adjusted pursuant to the adjustments and prorations
provided herein.

 

 4 

 

 

4.          EARNEST MONEY.

 

4.1         Deposit. Within three (3) business days following the Execution
Date, Purchaser shall deposit the sum of One Hundred Thousand and No/100 Dollars
($100,000.00) with Escrow Agent as the earnest money deposit (the "Initial
Earnest Money Deposit"). Upon the expiration of the Inspection Period, in the
event Purchaser does not terminate this Agreement pursuant to the terms hereof,
the Earnest Money shall become non-refundable and shall not be returnable to the
Purchaser under any circumstances except as otherwise expressly provided in this
Agreement or in the event Seller defaults hereunder. If Purchaser shall validly
exercise any right or option under this Agreement to rescind, cancel or
terminate this Agreement, the Earnest Money shall be immediately paid over and
refunded to Purchaser in accordance with the terms and conditions of an escrow
agreement to be entered into by and between Seller, Purchaser and Escrow Agent,
which is attached hereto as Exhibit "D" and incorporated herein by reference
(the "Escrow Agreement"), in which event neither Seller nor Purchaser shall have
any further rights, duties or obligations under this Agreement, except as
otherwise expressly provided herein. Escrow Agent shall promptly invest the
Earnest Money and disburse same in accordance with the terms, conditions and
provisions of the Escrow Agreement, and interest and income earned thereon shall
accrue to and become part of the Earnest Money. Seller and Purchaser shall each
pay one-half of Escrow Agent's fees and banking charges for serving as escrow
agent, if any. At and in the event of Closing, Escrow Agent shall tender the
Earnest Money to Seller on the Closing Date and the Earnest Money so delivered
to Seller shall be applied and credited in reduction of the Purchase Price.

 

4.2         Additional Earnest Money Deposit. In the event Purchaser does not
elect to terminate this Agreement prior to the expiration of the Inspection
Period, within three (3) business days after the expiration of the Inspection
Period, Purchaser shall deposit the additional sum of One Hundred Thousand and
No/100 Dollars ($100,000.00) with Escrow Agent (the “Additional Earnest Money
Deposit”). The Additional Earnest Money Deposit shall be held along with the
Initial Earnest Money Deposit and shall be collectively referred to as the
"Earnest Money."

 

5.          TITLE EXAMINATION AND OBJECTIONS.

 

5.1         Title Examination. Promptly after the Execution Date, Seller shall
deliver to Purchaser a title insurance commitment for the Property (the "Title
Commitment") from Escrow Agent, in its capacity as a title insurance company
(the "Title Company"), which Title Commitment shall be certified to a current
date and thereafter, if Purchaser does not elect to terminate this Agreement
prior to the expiration of the Inspection Period, updated prior to the Closing
Date. On or before the day that is seven (7) business days prior to the
expiration of the Inspection Period, Purchaser may notify Seller, in writing
(“Purchaser’s Title Notice”), of (i) any matters shown on the Title Commitment
or Survey (as defined herein) to which Purchaser objects; (ii) any
modifications, supplements and/or other modifications of the legal description,
description of exceptions and/or other matters set forth in the Title Commitment
and/or Survey; and (iii) any endorsement and/or other affirmative title
insurance coverage required by Purchaser to be included in the Purchaser’s title
insurance policy. Seller has no obligation to cure any Title Objection other
than the Mandatory Cure Items (as defined below). Within three (3) business days
after receipt of Purchaser's Title Notice (the "Election Date"), Seller shall
notify Purchaser, in writing, of any Title Objections (other than the Mandatory
Cure Items) which it either refuses to cure or is unable to cure in a manner
acceptable to Purchaser. The absence of such notice from Seller shall be deemed
to be Seller's election not to satisfy, correct or cure any objections set forth
in the Purchaser’s Title Notice.

 

 5 

 

 

5.2         Election Not to Correct Title Objections. In the event Seller
notifies Purchaser on or before the Election Date of its election not to satisfy
or correct any or all of the objections set forth in the Purchaser’s Title
Notice (or is deemed to have elected), Purchaser shall, by notice to Seller
within two (2) business days after the Election Date, elect one of the
following:

 

5.2.1      To waive such Title Objection(s) identified in Purchaser’s Title
Notice and to close the transaction in accordance with the terms of this
Agreement; or

 

5.2.2      To terminate this Agreement by notice to Seller and to receive a
complete refund of all the Earnest Money in accordance with the terms hereof,
together with all interest accrued thereon (less and except the sum of One
Hundred Dollars ($100), which shall be paid to Seller as consideration for
entering into this Agreement), in which event neither Seller nor Purchaser shall
have any further rights, duties or obligations under this Agreement, except as
otherwise expressly provided herein. If Purchaser fails to give a written notice
of termination within the time required herein, it shall be conclusively deemed
that Purchaser has elected to waive the Title Objections (other than the
Mandatory Cure Items) not so corrected or removed, and accept them as Permitted
Exceptions.

 

5.3         Mandatory Cure Items. Notwithstanding anything herein to the
contrary, Seller shall be obligated to remove or discharge the following: any
deed of trust, deed to secure debt, mortgage, financing statements or security
interests entered into by or on behalf of Seller encumbering the Property, and
all judgments and liens against the Property caused by or on behalf of Seller
(collectively, the “Mandatory Cure Items”); provided, however, that Seller shall
not be obligated to cure any lien or encumbrance caused by or arising from
Purchaser’s inspections of the Property.

 

 6 

 

 

5.4         Additional Title Matters. In the event that any update(s) of the
Title Commitment or Survey delivered after the date that Purchaser’s Title
Notice is required to be made under Section 5.1 discloses any matters not set
forth in the original Title Commitment or the Survey, then no later than five
(5) business days after Purchaser’s receipt of the updated Title Commitment or
update to the Survey, as applicable, Purchaser shall give written notice (the
“Additional Title Notice”) to Seller of any such Title Objection disapproved by
Purchaser. If Purchaser does not deliver the Additional Title Notice to Seller
within the time-period set forth above, then Purchaser shall be deemed to have
waived any objections to such matters disclosed in the updated Title Commitment
or update of the Survey, as applicable, and such matters shall be considered
Permitted Exceptions. In no event shall Seller intentionally cause any matters
to affect title to the Property after the expiration of the Inspection Period
without Purchaser’s prior written consent. Within three (3) business days after
receiving the Additional Title Notice pursuant to this section, Seller will
notify Purchaser in writing which matters objected to in the Additional Title
Notice, if any, Seller will cure, satisfy or remove and Seller’s failure to so
notify Purchaser will be deemed to be Seller’s notice that it will not cure,
satisfy or remove any matters raised in the Additional Title Notice objected to
by Purchaser. In the event Seller elects to cure less than all of the matters
objected to in the Additional Title Notice, then Purchaser shall have the option
to: (i) waive such Title Objection(s) identified in the Additional Title Notice
and to close the transaction in accordance with the terms of this Agreement, or
(ii) terminate this Agreement by notice to Seller and to receive a complete
refund of all the Earnest Money in accordance with the terms hereof, together
with all interest accrued thereon (less and except the sum of One Hundred
Dollars ($100), which shall be paid to Seller as consideration for entering into
this Agreement), in which event neither Seller nor Purchaser shall have any
further rights, duties or obligations under this Agreement, except as otherwise
expressly provided herein, such option to be exercised within two (2) business
days following the date of Seller’s actual or deemed notification that Seller
elects to cure less than all of the matters properly objected to in the
Additional Title Notice.

 

6.          SELLER'S REPRESENTATIONS AND WARRANTIES. As used in this Section 6,
the phrase "to the extent of Seller's actual knowledge" shall mean the actual
knowledge of Charles Swain, Vice President of Operations for Seller’s affiliated
property manager, ("Seller's Representative"). There shall be no duty imposed or
implied to investigate, inspect or audit any such matters, and there shall be no
personal liability on the part of Seller's Representative. To the extent
Purchaser has or acquires actual knowledge prior to the Closing Date that these
representations and warranties are inaccurate, untrue or incorrect in any
material way and thereafter elects to consummate the transactions contemplated
by this Agreement, such representations and warranties shall be deemed modified
to reflect Purchaser's knowledge If at any time Seller discovers that any of the
warranties or representations set forth herein is untrue, then Seller shall
notify Purchaser of such discovery, in which event such warranty or
representation shall be deemed modified to the extent described in such notice.
Upon Seller giving written notice to Purchaser of the modification of any such
warranty or representation, then, notwithstanding any other provision of this
Agreement, Purchaser shall have five (5) days after receipt of such notice to
notify Seller of Purchaser’s election to terminate the Agreement. If Purchaser
elects to terminate the Agreement, neither party shall thereafter have any
rights or obligations to the other hereunder, other than pursuant to any
provision hereof which expressly survives the termination of this Agreement,
except that Purchaser will have the right to have its out of pocket expenses
(not to exceed $25,000) incurred in connection with the transaction that is the
subject matter of this Agreement reimbursed by Seller. As an inducement to
Purchaser to enter into this Agreement and to purchase the Property, Seller
represents and warrants to Purchaser, as follows:

 

6.1         Authority. Seller has the right, power and authority to enter into
this Agreement and to consummate the transactions contemplated herein. Seller is
a limited liability company that is duly organized, validly existing and in good
standing under the laws of the State of Georgia and is qualified to transact
business in the State of North Carolina.

 

 7 

 

 

6.2         Execution and Delivery. The execution and delivery of this
Agreement, and the performance and observance by Seller of Seller's duties and
obligations under this Agreement and of all other acts necessary and appropriate
for the consummation of the transactions contemplated herein, are consistent
with and not in violation of, and will not create any adverse condition, default
or breach under, (i) any contract, agreement or other instrument (including,
without limitation, any lease, license, covenant, commitment or understanding)
to which Seller or its assets or properties are a party or are bound, (ii) any
law, rule, regulation, notice, order decree or judgment of any nature to which
Seller or its assets or properties are a party or are bound, or (iii) the
governing agreement(s) of Seller.

 

6.3         Rights of Third Parties. Seller is not a party to any outstanding
right of first refusal, right of reverter or option to purchase relating to the
Property or any interest therein.

 

6.4         Non-Foreign Status. Seller is not a “foreign person” within the
meaning of Section 1445(f) of the Internal Revenue Code of 1986, as amended (the
“Code”).

 

6.5         OFAC Compliance. Neither Seller nor any of its affiliates, nor any
of their respective partners, members, shareholders or other equity owners, and
none of their respective employees, officers, directors, representatives or
agents is, nor will they become, a person or entity with whom United States
persons or entities are restricted from doing business under regulations of the
Office of Foreign Asset Control (“OFAC”) of the Department of the Treasury
(including those named on OFAC’s Specially Designated and Blocked Persons List)
or under any statute, executive order (including, without limitation, the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action, and is not and will not engage in any dealings or
transactions or be otherwise associated with such persons or entities.

 

6.6         Claims. There is not any action, suit or proceeding pending or, to
the best knowledge of Seller, threatened in writing against, by or affecting
Seller's right to transfer the Property or the title of the Property.

 

6.7         Compliance with Laws. Seller has received no written notice of the
violation of or failure to comply with any law, ordinance, rule, regulation or
requirement which is applicable to the Property.

 

6.8         Condemnation. There is not any pending or, to the best of Seller's
knowledge, threatened action by any governmental authority or agency having the
power of condemnation or eminent domain, which might result in all or any
portion of the Property or any interest therein being taken by eminent domain,
condemnation or conveyed in lieu thereof.

 

6.9         Service Contracts. Except as set forth in Schedule 6.6 attached
hereto and incorporated herein by reference, there are no management,
maintenance, service or other contracts or agreements (oral or written),
specifically including but not limited to Tenant Leases, contracts or other
agreements with vendors for any equipment, property or services affecting the
Property or the operation thereof entered into by or binding upon Seller for
which Purchaser shall, at or after the Closing, have any obligation or liability
whatsoever (the "Service Contracts").

 

 8 

 

 

6.10       Leases. The Tenant Leases described on Exhibit "C" attached hereto
and incorporated herein by reference constitute and accurately reflect the only
Tenant Leases affecting the Property or any portion thereof as of the Execution
Date. Except as set forth on Exhibit "C", Seller is not aware of any default by
or on the part of the tenants under the Tenant Leases which have not been
heretofore cured (and no default on the part of the landlord exists). There are
no tenant improvement allowances, non-monetary tenant improvement obligations of
landlord, leasing commissions and/or rent concessions with respect to the
current term of the Tenant Leases, except as disclosed on Exhibit “C” attached
hereto.

 

6.11       Financial Reports. The financial reports delivered as part of the Due
Diligence Items are the same reports used and relied upon by the Seller in
connection with its operation of the Property.

 

6.12       Hazardous Substances. To the best of Seller's knowledge except as set
forth in any environmental report delivered by Seller, the Property does not
contain Hazardous Substances in violation of applicable laws; and (ii) no
Hazardous Substances or waste of any type have been generated, stored, treated,
handled, transported, disposed of or released on the Property in violation of
applicable laws.

 

6.13       Closing. Except with respect to any representation or warranty for
which Seller has given Purchaser notice of a changed condition, all of the
representations and warranties made herein by Seller are true and correct in all
material respects as of the Execution Date and shall be true and correct in all
material respects as of the Closing Date.

 

6.14       No Other Warranties and Representations. Except as expressly stated
in this Section 6, Seller makes no representation or warranty as to the truth,
accuracy or completeness of any materials, data or information delivered by
Seller or its brokers or agents to Purchaser in connection with the transaction
contemplated hereby. Purchaser acknowledges and agrees that all materials, data
and information delivered by Seller to Purchaser in connection with the
transaction contemplated herein are provided to Purchaser as a convenience only
and that any reliance on or use of such materials, data or information by
Purchaser shall be at the sole risk of Purchaser, except as otherwise expressly
stated herein. Neither Seller, nor any affiliate of Seller, nor the person or
entity which prepared any report or reports delivered by Seller to Purchaser,
shall have any liability to Purchaser for any inaccuracy in or omission from any
such reports.

 

 9 

 

 

6.15       SELLER’S LIMITATION OF LIABILITY. All representations and warranties
made in this Agreement by Seller shall survive Closing for a period of nine (9)
months (the “Survival Period”), and upon expiration thereof shall be of no
further force or effect except to the extent that with respect to any particular
alleged breach, Purchaser gives Seller written notice on or before the
expiration of the Survival Period of such alleged breach with reasonable detail
as to the nature of such breach and files an action against Seller with respect
thereto within thirty (30) days after the giving of such notice. Notwithstanding
anything to the contrary contained in this Section 6.15, Seller shall have no
liability to Purchaser for the breach of any representation or warranty made in
this Agreement unless the loss resulting from Seller’s breach of its
representations and warranties exceeds, in the aggregate, Twenty Thousand and
No/100 Dollars ($20,000.00), in which event Seller shall be liable for each
dollar of damages in excess of such Twenty Thousand and No/100 Dollars
($20,000.00) resulting from the breach or breaches of its representations and
warranties; provided, however, in no event shall Seller’s total liability for
any such breach or breaches exceed, in the aggregate, Two Hundred Fifty Thousand
and No/100 Dollars ($250,000.00). In no event shall any claim for a breach of
any representation or warranty of either party be actionable or payable if the
breach in question results from, or is based on, a condition, state of facts or
other matter which was known to the non-breaching party prior to Closing or
which was contained in the Due Diligence Items or in any other of Seller’s
files, books or records made available to Purchaser for inspection or could have
been discovered by Purchaser with the application of reasonable efforts to
inspect the Property prior to Closing.

 

7.          PURCHASER'S REPRESENTATIONS AND WARRANTIES. As an inducement to
Seller to enter into this Agreement and to sell the Property, Purchaser
represents and warrants to Seller, as follows:

 

7.1         Authority. Purchaser has the right, power and authority to enter
into this Agreement and to consummate the transactions contemplated herein.
Purchaser is a validly created limited partnership under the laws of the State
of Delaware.

 

7.2         Execution and Delivery. The execution and delivery of this Agreement
and the performance and observance by Purchaser of Purchaser's duties and
obligations under this Agreement and of all other acts necessary and appropriate
for the consummation of the transactions contemplated herein, are consistent
with and not in violation of, and will not create any adverse condition, default
or breach under, (i) any contract, agreement or other instrument (including,
without limitation, any lease, license, covenant, commitment or understanding)
to which Purchaser or its assets or properties are a party or are bound, (ii)
any law, rule, regulation, notice, order, decree or judgment of any nature to
which Purchaser or its assets or properties are a party or are bound, or (iii)
the articles of incorporation, by-laws and shareholders' agreements (if any) of
Purchaser.

 

7.3         Non-Foreign Status. Purchaser is not a “foreign person” within the
meaning of the Code.

 

7.4         OFAC Compliance. Neither Purchaser nor any of its affiliates, nor
any of their respective partners, members, shareholders or other equity owners,
and none of their respective employees, officers, directors, representatives or
agents is, nor will they become, a person or entity with whom United States
persons or entities are restricted from doing business under OFAC regulations
(including those named on OFAC’s Specially Designated and Blocked Persons List)
or under any statute, executive order (including, without limitation, the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action, and is not and will not engage in any dealings or
transactions or be otherwise associated with such persons or entities.

 

 10 

 

 

7.5         DISCLAIMER. EXCEPT AS STATED IN THIS AGREEMENT AND IN THE SPECIAL
WARRANTY DEED TO BE DELIVERED BY SELLER TO PURCHASER AT CLOSING, IN CONNECTION
WITH THE CONVEYANCE OF THE PROPERTY AS PROVIDED FOR HEREIN, SELLER HAS NOT MADE,
AND DOES NOT MAKE, ANY REPRESENTATIONS, WARRANTIES OR COVENANTS OF ANY KIND OR
CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, WITH RESPECT TO THE QUALITY OF
CONDITION OF THE PROPERTY, THE SUITABILITY OF THE PROPERTY FOR ANY AND ALL
ACTIVITIES AND USES WHICH PURCHASER MAY CONDUCT THEREON, COMPLIANCE BY THE
PROPERTY WITH ANY LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY APPLICABLE
GOVERNMENTAL AUTHORITY OR HABITABILITY, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, AND SPECIFICALLY, EXCEPT AS STATED IN THIS AGREEMENT, SELLER
DOES NOT MAKE ANY REPRESENTATIONS REGARDING HAZARDOUS SUBSTANCES.

 

7.6         "AS IS" SALE. EXCEPT AS SET FORTH IN THIS AGREEMENT, PURCHASER
AGREES TO ACCEPT THE PROPERTY AT THE CLOSING WITH THE PROPERTY BEING IN ITS
PRESENT AS IS CONDITION WITH ALL FAULTS. PURCHASER ACKNOWLEDGES AND AGREES THAT
PURCHASER IS EXPERIENCED IN THE OWNERSHIP, DEVELOPMENT AND/OR OPERATION OF
PROPERTIES SIMILAR TO THE PROPERTY AND THAT PURCHASER PRIOR TO THE CLOSING WILL
HAVE INSPECTED THE PROPERTY TO ITS SATISFACTION AND IS QUALIFIED TO MAKE SUCH
INSPECTION. PURCHASER ACKNOWLEDGES THAT IT IS FULLY RELYING ON PURCHASER'S (OR
PURCHASER'S REPRESENTATIVES') INSPECTIONS OF THE PROPERTY AND, EXCEPT FOR
SELLER'S REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT AND IN THE
SPECIAL WARRANTY DEED TO BE DELIVERED BY SELLER TO PURCHASER AT CLOSING, NOT
UPON ANY STATEMENT (ORAL OR WRITTEN) WHICH MAY HAVE BEEN MADE OR MAY BE MADE (OR
PURPORTEDLY MADE) BY SELLER OR ANY OF ITS REPRESENTATIVES. PURCHASER
ACKNOWLEDGES THAT PURCHASER HAS (OR PURCHASER'S REPRESENTATIVES HAD), OR PRIOR
TO THE CLOSING WILL HAVE, THOROUGHLY INSPECTED AND EXAMINED THE PROPERTY TO THE
EXTENT DEEMED NECESSARY BY PURCHASER IN ORDER TO ENABLE PURCHASER TO EVALUATE
THE CONDITION OF THE PROPERTY AND ALL OTHER ASPECTS OF THE PROPERTY (INCLUDING,
BUT NOT LIMITED TO, THE ENVIRONMENTAL CONDITION OF THE PROPERTY); AND PURCHASER
ACKNOWLEDGES THAT, EXCEPT AS SET FORTH IN THIS AGREEMENT, PURCHASER IS RELYING
SOLELY UPON ITS OWN (OR ITS REPRESENTATIVES') INSPECTION, EXAMINATION AND
EVALUATION OF THE PROPERTY. EXCEPT AS SET FORTH IN THIS AGREEMENT, PURCHASER
HEREBY EXPRESSLY ASSUMES ALL RISKS, LIABILITIES, CLAIMS, DAMAGES AND COSTS (AND
AGREES THAT SELLER SHALL NOT BE LIABLE FOR ANY SPECIAL, DIRECT, INDIRECT,
CONSEQUENTIAL OR OTHER DAMAGES) RESULTING OR ARISING FROM OR RELATED TO THE
OWNERSHIP, USE, CONDITION, LOCATION, MAINTENANCE, REPAIR OR OPERATION OF THE
PROPERTY ATTRIBUTABLE TO THE PERIOD FROM AND AFTER THE DATE OF CLOSING.
PURCHASER EXPRESSLY WAIVES (TO THE EXTENT ALLOWED BY APPLICABLE LAW) ANY CLAIMS
UNDER FEDERAL, STATE OR OTHER LAW THAT PURCHASER MIGHT OTHERWISE HAVE AGAINST
SELLER RELATING TO THE USE, CHARACTERISTICS OR CONDITION OF THE PROPERTY EXCEPT
AS OTHERWISE SPECIFICALLY PROVIDED BY THIS AGREEMENT OR IN THE SPECIAL WARRANTY
DEED TO BE DELIVERED BY SELLER TO PURCHASER AT CLOSING.

 

 11 

 

 

7.7         ENVIRONMENTAL MATTERS. PURCHASER REPRESENTS TO SELLER THAT PURCHASER
WILL CONDUCT PRIOR TO CLOSING SUCH INVESTIGATIONS OF THE PROPERTY REGARDING THE
ENVIRONMENTAL CONDITIONS THEREOF AS PURCHASER DEEMS NECESSARY OR DESIRABLE TO
SATISFY ITSELF AS TO THE EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE
TAKEN WITH RESPECT TO ANY HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM
THE PROPERTY, AND WILL RELY SOLELY UPON SAME AND NOT UPON ANY INFORMATION
PROVIDED BY OR ON BEHALF OF SELLER OR ITS AGENTS OR EMPLOYEES WITH RESPECT
THERETO, OTHER THAN SUCH REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS
ARE EXPRESSLY SET FORTH IN THIS AGREEMENT. UPON CLOSING, PURCHASER SHALL ASSUME
THE RISK THAT ADVERSE ENVIRONMENTAL CONDITIONS MAY NOT HAVE BEEN REVEALED BY
PURCHASER'S INVESTIGATIONS AND PURCHASER, UPON CLOSING, SHALL BE DEEMED TO HAVE
WAIVED, RELINQUISHED AND RELEASED, EXCEPT AS SET FORTH IN THIS AGREEMENT, SELLER
(AND SELLER'S PARTNERS AND SUCH PARTNERS' OFFICERS, DIRECTORS, SHAREHOLDERS,
EMPLOYEES AND AGENTS) FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF
ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS
AND EXPENSES (INCLUDING REASONABLE ATTORNEYS' FEES ACTUALLY INCURRED) OF ANY AND
EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH PURCHASER MIGHT HAVE ASSERTED
OR ALLEGED AGAINST SELLER (AND SELLER'S PARTNERS AND SUCH PARTNERS' OFFICERS,
DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS) AT ANY TIME BY REASON OF OR
ARISING OUT OF ANY LATENT OR PATENT ADVERSE ENVIRONMENTAL CONDITIONS, VIOLATIONS
OF ANY APPLICABLE LAWS AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS,
CIRCUMSTANCES OR MATTERS REGARDING THE ENVIRONMENTAL CONDITION OF THE PROPERTY.
NOTWITHSTANDING THE FOREGOING, HOWEVER, PURCHASER SHALL NOT AND HEREBY DOES NOT
RELEASE SELLER (OR SELLER'S PARTNERS OR SUCH PARTNERS' OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES AND AGENTS) FROM ANY OF SUCH CLAIMS, DEMANDS, CAUSES OF
ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS
AND EXPENSES (INCLUDING REASONABLE ATTORNEYS' FEES ACTUALLY INCURRED) WHICH
PURCHASER MIGHT ASSERT OR ALLEGE AGAINST SELLER (AND SELLER'S PARTNERS AND SUCH
PARTNERS' OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS) AT ANY TIME
BY REASON OF OR ARISING OUT OF ANY FRAUD OR INTENTIONAL MISREPRESENTATION BY
SELLER (OR ANY OF SELLER'S PARTNERS OR SUCH PARTNERS' OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES AND AGENTS).

 

 12 

 

 

8.          COVENANTS OF SELLER. As a material inducement to Purchaser to enter
into this Agreement and to purchase the Property, Seller hereby covenants unto
Purchaser the following:

 

8.1         Access to Property. Purchaser, upon one (1) business days’ notice to
Seller, and Seller’s reasonable approval of the scope of any tests or studies
conducted at the Property and subject to the rights of tenants under the Tenant
Leases, shall have reasonable access to the Property at all times subsequent to
the Execution Date, with full right to (i) inspect the Property; and (ii) to
conduct all non-invasive tests thereon, including, but not limited to, surveys,
a phase I environmental site assessment and property condition inspection, with
respect thereto as Purchaser, its counsel, licensed engineers, surveyors or
other representatives may deem necessary or desirable. Any entry on or to the
Property by provisions hereof shall be at the risk of Purchaser, who hereby
agrees not to cause damage to the Property and indemnifies Seller from any
damage caused thereby; provided, however, and notwithstanding the foregoing,
that Purchaser shall not be liable for the mere discovery of any pre-existing
condition of the Property. In no event shall Purchaser have the right to conduct
any invasive testing on the Property, without the prior written consent of
Seller which may be withheld in Seller’s sole discretion. In the event Purchaser
wishes to conduct tenant interviews, Purchaser shall provide Seller with written
notice not less than forty-eight (48) hours prior to the proposed time for such
tenant interview. Seller shall have the right to have a representative present
during any such tenant interview. In the event Purchaser elects to terminate
this Agreement prior to the expiration of the Inspection Period or if the
Purchaser fails to close for any reason (other than Seller’s default), if
requested by Seller, Purchaser shall assign and deliver to Seller all third
party reports obtained by Purchaser in connection with its review and inspection
of the Property. Purchaser agrees that its access to the Property shall be
afforded in such a manner as not to interfere with the businesses or operations
of Seller, any tenant under the Tenant Leases, or any of their respective
customers, suppliers or distributors. Purchaser shall indemnify Seller for any
loss or damage, including court costs and reasonable attorneys' fees, incurred
by Seller due to Purchaser's inspection of the Property hereunder; provided,
however, and notwithstanding the foregoing, that Purchaser shall not be liable
for the mere discovery of any pre-existing condition of the Property. Purchaser
shall promptly restore the Property to its condition existing prior to the
commencement of such activities which disturb or alter such Property.
Furthermore, Purchaser agrees to maintain and/or cause any of its
representatives or agents conducting on the Property any surveys, tests,
investigations, analysis or assessments pursuant to this Section 8.1 to maintain
and have in effect workers' compensation insurance required by law, with
statutory limits of coverage, and commercial general liability insurance with
(i) all risk coverage (ii) waiver of subrogation, and (iii) limits of not less
than Two Million Dollars ($2,000,000) for personal injury, including bodily
injury and death, and property damage. Such insurance shall name the Seller and
its property manager (RCG Ventures I, LLC) as an additional insureds. The terms
of this Section 8.1 related to Purchaser’s obligation to assign the third party
reports shall survive the termination of this Agreement.

 

 13 

 

 

8.2         No Pending Legal Matters. If Seller receives any notice, or
otherwise acquires knowledge, of the commencement of any legal action or notice
from any governmental or quasi-governmental authority affecting the Property or
the transaction contemplated by this Agreement, Seller agrees to promptly
provide written notice of same to Purchaser. In the event that (i) Seller
receives notice of any legal action or of the violation of any governmental
laws, ordinances, rules, regulations or similar matters which will affect the
Property in any material respect, and (ii) Seller fails to cure such matter
giving rise to such legal action or violation within thirty (30) days from date
of notice to Purchaser thereof (whereupon the Closing Date shall be extended for
up to thirty (30) days without the payment of any extension fees to permit
Seller's cure thereof, if applicable), Purchaser shall have the right to
terminate this Agreement upon written notice to Seller, whereupon the Earnest
Money, together with interest earned thereon, if any, shall be promptly returned
to Purchaser.

 

8.3         No Violations. Seller agrees that it will observe all laws,
ordinances, regulations and restrictions which affect the Property and its use.
Seller will maintain the Property in a good and clean condition and shall
perform or cause to be performed routine maintenance and repairs in connection
with maintaining the Property.

 

8.4         Conducting Business. Seller shall operate and maintain the Shopping
Center through and including the Closing Date in a manner consistent with its
past practices and in accordance with the provisions of this Agreement. Seller
shall, promptly upon receiving any notice or knowledge of any material damage or
destruction to the Property, give Purchaser notice thereof. From and after the
Execution Date and continuing through and until the Closing Date, Seller, at
Seller's cost and expense, shall maintain in effect its present hazard and
public liability insurance policies. Prior to the expiration of the Inspection
Period, Seller shall have the right to enter into any new lease or extend, renew
or materially modify any existing Tenant Lease without obtaining Purchaser’s
prior written consent. In such event, Seller, shall, however, deliver a copy of
the proposed new lease or extension, renewal or other modification agreement to
Purchaser at least five (5) business days prior to the expiration of the
Inspection Period, together with an estimate of the tenant allowances, leasing
commissions, tenant improvements costs and other out-of-pocket costs and
expenses (collectively, “Leasing Costs”) estimated to be incurred in connection
with such transaction. Seller has disclosed to Purchaser that it is currently
negotiating a lease for a portion of the Shopping Center with USAA for an ATM to
be located at the Shopping Center (the “USAA Lease”). Notwithstanding anything
contained herein to the contrary, Seller shall be responsible for the Leasing
Costs with respect to the USAA Lease and shall pay such costs at Closing, if
due, or otherwise provide Purchaser with a credit at Closing in the amount of
such Leasing Costs; provided, however, in no event shall such Leasing Costs
exceed $10,000 unless otherwise agreed to by Seller and Purchaser. Following the
Inspection Period, Seller shall not enter into any new lease or extend, renew or
materially modify any existing Tenant Lease without obtaining Purchaser’s prior
written consent, which shall not be unreasonably withheld. At the Closing,
Purchaser shall reimburse Seller for all actual out-of-pocket Leasing Costs
incurred by Seller with respect to any such new Lease/extension/renewal or
modification, and shall assume all unperformed liabilities and obligations of
Seller with respect to such transactions pursuant to the assignment and
assumption of Tenant Leases referred to in Section 10.2.4 hereof.

 

 14 

 

 

8.5         Deliveries. Seller covenants and agrees to deliver the Due Diligence
Items to Purchaser on or before the third (3rd) business day after the Execution
Date. Such delivery may be effected by making some or all of the Due Diligence
Items electronically available to Purchaser via an FTP website.

 

8.6         Tenant Estoppels and Subordination Agreements. Seller shall use
commercially reasonable efforts to provide (i) estoppel certificates ("Tenant
Estoppels"), and (ii) subordination, nondisturbance and attornment agreements
(“SNDAs”) dated not more than thirty (30) days prior to the originally scheduled
Closing Date from tenants under the Tenant Leases. The Tenant Estoppels shall be
substantially in the form of Schedule 8.6 attached hereto and made a part hereof
and the SNDAs shall be in the form provided by Purchaser to Seller within
fifteen (15) days following the Execution Date; provided, however, that if any
tenant is required or permitted under the terms of its Lease to provide less
information or to otherwise make different statements in a certification of such
nature or in a form annexed to such Tenant’s Lease than are set forth on
Schedule 8.6 or with respect to the form SNDA, provided by Purchaser to Seller,
then Purchaser shall accept any modifications made to such Tenant Estoppel and
SNDAs to the extent that such changes are consistent with the minimum
requirements set forth in such Tenant's Lease. Purchaser shall complete the
SNDAs to be delivered to the tenants under the Tenant Leases and provide such
completed forms not less than 10 business days prior to the expiration of the
Inspection Period. Seller shall have no obligation to send SNDAs to any tenants
if Purchaser fails to deliver the completed SNDAs by such date. Notwithstanding
the foregoing, Seller shall deliver to Purchaser not less than three (3)
business days prior to the Closing Date, (a) Tenant Estoppels executed by the
applicable tenants from (i) each of the tenants under the Tenant Leases commonly
known as Hobby Lobby, Planet Fitness, Harbor Freight Tools, Citi Trends and
Ashley Home Store (each, a “Major Tenant”) and (ii) from such other tenants
constituting, in combination with the space occupied by the Major Tenants,
seventy-five percent (75%) of the total space at the Property (collectively, the
“Required Estoppels”), and (b) executed SNDAs from (i) each Major Tenant, and
(ii) any of the remaining tenants who has a recorded memorandum of its Tenant
Lease as set forth in the Title Commitment, or whose Tenant Lease requires an
SNDA (the “Required SNDAs”). Seller’s delivery of the Required Estoppels and
Required SNDAs shall be a condition precedent to Purchaser’s obligation to close
the transaction contemplated by this Agreement; provided, however, if Seller
fails to deliver any Required Estoppels and Required SNDAs such failure shall
not constitute a default by Seller. In the event Seller has not obtained all of
the Required Estoppels and Required SNDAs prior to the Closing Date, Seller
shall have the right to extend the Closing Date for a period of fifteen (15)
business days to allow Seller additional time to obtain the Required Estoppels
and Required SNDAs. In the event Seller fails to deliver the Required Estoppels
and Required SNDAs to Purchaser prior to the Closing Date (as may be extended),
Purchaser’s sole remedy shall be to terminate this Agreement by written notice
to Seller and upon such termination, the Earnest Money shall be refunded to
Purchaser and neither Seller nor Purchaser shall have any further liability
hereunder except as may specifically survive the termination of this Agreement.

 

 15 

 

 

8.7         Estoppels for Covenants, Easements, etc. Seller shall use
commercially reasonable efforts to provide prior to the Closing Date an estoppel
certificate dated no earlier than thirty (30) days prior to Closing, in form and
substance reasonably acceptable to Purchaser, from all parties to any reciprocal
easement agreements, declarations of covenants, conditions, and restrictions, or
similar agreements.

 

8.8         Service Contracts. Prior to the expiration of the Inspection Period,
Seller shall terminate all Service Contracts at Seller’s sole cost and expense.

 

9.          SURVEY AND LEGAL DESCRIPTION.

 

9.1         Surveys. Promptly after the Execution Date, Purchaser may, at
Purchaser's expense, have the Property surveyed to ALTA standards as determined
by Purchaser (or its lender) by land surveyors of Purchaser's choice, registered
as such in the State of North Carolina. Upon Seller’s request, Purchaser shall
deliver a PDF copy of such survey (the “Survey”) to Seller.

 

9.2         Legal Description. For purposes of the special warranty deed and
other documents to be delivered to Purchaser by Seller at Closing, the legal
descriptions of the Property shall be as set forth on Exhibit "A". To the extent
that the Surveys describe property in any way different than said legal
description, the Survey legal description will be conveyed by quitclaim deed and
other documents and instruments which are to be delivered at Closing with no
adjustment to the Purchase Price.

 

10.         CLOSING.

 

10.1       Closing Date. The Closing shall be held through deliveries to Escrow
Agent (with no physical attendance by Purchaser or Seller required) on or before
the date which is twenty (20) days following the expiration of the Inspection
Period.

 

10.2       Deliveries At Closing. On the Closing Date, the Closing shall occur
as follows, subject to satisfaction of all of the terms and conditions of this
Agreement:

 

 16 

 

 

10.2.1    Seller shall convey the Property to Purchaser (subject to the
Permitted Exceptions), by delivering to Purchaser (i) a North Carolina special
warranty deed in the form attached hereto as Schedule 10.2.1, conveying the
Property to Purchaser pursuant to the legal description attached hereto as
Exhibit "A", and (ii) a quitclaim deed in form reasonably acceptable to
Purchaser and Seller, conveying the Property to Purchaser pursuant to the legal
description to be drawn from the Survey.

 

10.2.2    Seller shall deliver to Purchaser an owner's affidavit in a form
reasonably acceptable to the Title Company.

 

10.2.3    Seller shall deliver to Purchaser a certificate and affidavit of
non-foreign status in a form satisfying the requirements of the foreign
investors real property tax act ("FIRPTA").

 

10.2.4    Seller shall execute and deliver to Purchaser a limited warranty bill
of sale and assignment in the form attached hereto as Schedule 10.2.4 (the "Bill
of Sale and Assignment"). By executing and delivering the Bill of Sale and
Assignment, Seller shall (i) convey to Purchaser the Personalty, the Plans and
Specifications and the Other Business Assets (subject only to the Permitted
Exceptions), and (ii) assign to Purchaser the Tenant Leases, the Warranties and
the Permits.

 

10.2.5    Seller and Purchaser shall execute and deliver a closing statement in
form and substance reasonably satisfactory to both Seller and Purchaser setting
forth and describing the Adjustments required under and described in Subsection
10.4 hereof and such other matters reasonably required by Purchaser and
reasonably approved by Seller (the "Closing Statement").

 

10.2.6    Seller shall execute and deliver to Purchaser a letter (or letters)
addressed to the tenants under the Tenant Leases in the form attached hereto as
Schedule 10.2.6.

 

10.2.7    Seller shall provide Purchaser with a certificate dated the Closing
Date stating that all of the representations and warranties of Seller contained
in Section 6 hereof are true and correct as of the date such representations and
warranties are made and as of the Closing Date, except as to those matters with
respect to the representations and warranties made herein by Seller that
Purchaser may otherwise have been given notice regarding a changed condition.

 

10.2.8    Seller shall deliver to the Title Company such duly executed and
verified certificates, resolutions, affidavits and other documents respecting
the power and authority to perform the obligations hereunder and as to the due
authorization thereof by appropriate proceeding and as to the authority of the
members, partners or officers of Seller, as the case may be, as the Title
Company may reasonably request.

 

 17 

 

 

10.2.9    Concurrently with Seller's deliveries at the Closing, Purchaser shall
pay to Seller the Purchase Price as provided in Subsection 3.2 hereof.

 

10.2.10    Seller shall deliver the following items to Purchaser at the Closing:

 

(i)          to the extent in the possession or control of Seller, the originals
of (a) the Permits, (b) the Warranties, and (c) the Plans and Specifications;

 

(ii)         the originals (to the extent in Seller’s possession or control) of
the Tenant Leases, including all riders, attachments, addenda and amendments
thereto, guarantees thereof and all other documents which are or will be binding
and enforceable on, or with respect to, Purchaser (or documents which create an
estoppel effect on, or with respect to, Purchaser) relating to the Tenant
Leases; and

 

(iii)        any and all keys to the Improvements in Seller's possession.

 

All other items of Personal Property to be conveyed hereunder which are not
expressly required to be delivered under this Paragraph shall remain at, and be
located upon, the Property on the Closing Date.

 

10.2.11     In addition to all documents, instruments and agreements expressly
provided for herein, Purchaser and Seller shall execute and/or provide such
other documents as may be reasonably required by counsel for either party to
effectuate the purposes of this Agreement.

 

10.2.12     Seller shall deliver exclusive possession of the Property to
Purchaser at Closing subject only to the Permitted Exceptions and tenants in
possession under the Tenant Leases.

 

10.3       Closing Costs. At the Closing, Seller and Purchaser shall
respectively pay the following costs and expenses:

 

10.3.1    Seller shall pay (i) the fees and expenses of Seller's attorneys, (ii)
the cost of any transfer taxes or documentary stamp taxes attributable to the
deed of conveyance for the Property, (iii) the cost of recording the deed, (iv)
one-half of any Escrow Agent’s fees, and (v) the brokerage commission (pursuant
to a separate written agreement) to the Broker, and any other costs and expenses
actually incurred by Seller or required to be borne by Seller hereunder.

 

10.3.2    Purchaser shall pay (i) all title insurance costs, premiums, search
and exam fees and endorsement costs (iii) recording and filing fees for all
recordable instruments other than the deed delivered by Seller at the Closing
pursuant to the terms hereof, (iv) the costs of the Survey, (v) the fees and
expenses of Purchaser's attorneys and other professional or third-party fees and
expenses incurred by Purchaser in connection with the transactions contemplated
herein, (vi) any costs and expenses incurred in connection with Purchaser's
financing of the Property, (vii) one half of any Escrow Agent fees, and (viii)
any other costs and expenses actually incurred by Purchaser or required to be
borne by Purchaser hereunder.

 

 18 

 

 

10.4      Prorations. All matters involving prorations or adjustment to be made
in connection with the Closing and not specifically provided for in some other
provision of this Agreement shall be prorated as of 11:59 P.M. Eastern time of
the day immediately preceding the Closing Date. The following prorations or
adjustments (the "Adjustments") shall be apportioned by way of credits to or
against the Purchase Price (except as otherwise provided herein), as follows:

 

10.4.1   Taxes: At the Closing, all state, county and city ad valorem taxes
(real and personal property) with respect to the Property shall be prorated,
based upon the amount of such taxes payable in the calendar year of the Closing,
if known, or otherwise, based on the taxes for the previous calendar year. If
the proration is based on taxes for the previous calendar year and the actual
amount of such taxes for the calendar year of the Closing differs from the
amount of such taxes for the previous calendar year, Purchaser and Seller,
promptly upon receipt by either of them, of the notice or bill for such taxes,
shall make the proper adjustment so that the proration will be accurate, based
upon the actual amount of such taxes for the calendar year of the Closing
(computed with the maximum discount for prompt payment), and payment shall be
made promptly by Seller or Purchaser, whichever shall be required to make such
payment, to the other party for the purpose of making such adjustment.

 

10.4.2   Receivables and Monthly Rentals: Except as otherwise provided in
subparagraph 10.4.7 below, all monthly rentals and other fixed monthly charges
payable for the month of the Closing and collected prior to Closing shall be
prorated as of 11:59 p.m. of the day immediately preceding the Closing Date.
Seller shall be charged and Purchaser shall be credited with any rent collected
by Seller before Closing but applicable to any period of time from and after
Closing. All due but uncollected rent and other uncollected income for any
period prior to the Closing Date (“Delinquent Rents”) shall not be prorated.
Seller shall be entitled to receive all collected rentals from the Property for
the period of its ownership through 11:59 p.m. of the day immediately preceding
the Closing Date. Purchaser shall promptly pay to Seller Delinquent Rents if and
when collected by Purchaser, provided that any money received by Purchaser shall
be applied to then current obligations under the Lease accruing from and after
the Closing Date prior to being applied to Delinquent Rents. Purchaser agrees to
bill tenants of the Property for all Delinquent Rents in accordance with
Purchaser’s standard practices. All receivables from the Property which are
accrued from and after the Closing Date shall be paid to Purchaser or, if
collected by Seller, shall promptly be paid over to Purchaser as and when
collected.

 

 19 

 

 

10.4.3   Utilities: Excluding any utilities in the name of tenants, in order to
prorate charges for water, gas, electricity and any other utility services,
representatives of Seller and of Purchaser shall arrange with the appropriate
utility companies and governmental agencies to render final bills based upon a
reading as of the day before the Closing of the meters monitoring the servicing
of the Property. Seller shall pay all charges for utilities accrued to the time
of such readings and shall be responsible for the payment of such bills as and
when rendered. If, however, final bills for the foregoing charges are not
rendered as of the Closing Date or such readings are not possible as of the day
before Closing, the proration for utilities will be done as of 11:59 P.M.
Eastern time the day before Closing and will be based on the most current and
accurate billing information available. Should such proration be inaccurate upon
receipt of the actual bills for the Property, Purchaser and Seller, promptly
upon receipt by either of them of the utility bills, shall make the proper
adjustment so that the proration will be accurate, based upon the actual amount
of the utility bills, and payment shall be made promptly by Seller or Purchaser,
whichever shall be required to make such payment, to the other party for the
purpose of making such adjustment. Upon mutual agreement of Seller and Purchaser
and with consent of the respective utility companies, utility deposits may be
assigned to Purchaser. In such event, the amount of the assigned deposits will
be paid by Purchaser to Seller at the Closing in addition to the Purchase Price.

 

10.4.4   Intentionally Omitted.

 

10.4.5   Intentionally Omitted.

 

10.4.6   Security Deposits: Seller shall transfer to Purchaser by way of a
credit against the Purchase Price all security deposits actually held or
received by Seller under the Tenant Leases and the aggregate amount of any
unapplied advance and pre-paid rentals and monetary allowances with respect to
the Tenant Leases.

 

10.4.7   Additional Rent. As used in Paragraph 10.4.2, the term monthly rentals
means any amounts of base rent or minimum rent due and payable on a monthly
basis under a Tenant Lease. With respect to any other amounts due under Tenant
Leases, whether due on a monthly, quarterly, semi-annual or annual basis,
including, without limitation, common area maintenance charges, the tenant's pro
rata share of ad valorem taxes and assessments, the tenant's pro rata share of
insurance premiums, and similar charges (collectively, "Additional Rents"), such
amounts shall be prorated at Closing only to the extent actually collected from
such tenants on or before such date. Purchaser shall use commercially reasonable
efforts to collect all Additional Rents as and when they become due and payable.
Upon receipt of any Additional Rents, the amount received by Purchaser shall be
prorated between Seller and Purchaser in proportion to the amount due Purchaser
for the period from and after the Date of Closing and the amount to Seller prior
to the Date of Closing. The foregoing provision regarding post-closing
collection and allocation of Additional Rents shall survive for twelve (12)
months after the Closing. If, as of the Closing Date, Seller owes any tenant a
rebate or credit ("Tenant Credits") because of any overpayment by such tenant of
Additional Rents, Purchaser shall receive a credit against the Purchase Price at
Closing equal to the Tenant Credits. If, after Closing but prior to March 31,
2020, it is determined that any tenants are entitled to a Tenant Credit for the
calendar year in which the Closing occurs due to any overpayment of Additional
Rent by such tenant prior to Closing, Seller shall reimburse Purchaser for
Seller's pro rata share of such Tenant Credit. If Purchaser shall fail to
request a payment related to any such Tenant Credits for any reason prior to
June 30, 2020, by providing written notice to Seller of same, Seller shall not
be responsible for paying any amounts to Purchaser related to any such Tenant
Credits.

 

 20 

 

 

10.4.8   Adjustments. Except as otherwise expressly provided herein, all
adjustments and prorations, including without limitation, the Adjustments
described in this Subsection 10.4, will be made in accordance with generally
accepted accounting practices. The computation of the Adjustments shall be
prepared and approved by Seller and Purchaser and set forth in the Closing
Statement.

 

10.4.9   Survival. The provisions of this Section 10 shall survive the Closing.

 

11.       CASUALTY AND CONDEMNATION.

 

11.1         Risk of Loss. Until the purchase of the Property has been
consummated on the Closing Date, all risk of loss of, or damage to, or
destruction of, the Property (whether by fire, flood, tornado or other casualty,
or by the exercise of the power of condemnation or eminent domain, or otherwise)
shall belong to and be borne by Seller.

 

 21 

 

 

11.2       Casualty or Condemnation. In the event of any damage to or
destruction of the Property or any portion thereof which is reasonably estimated
by Seller and Purchaser to cost Two Hundred Fifty Thousand Dollars ($250,000.00)
or less to replace or repair, subject to the other terms and conditions of this
Agreement, Purchaser shall nonetheless be obligated to consummate the purchase
of the Property. In the event of any damage to or destruction of the Property or
any portion thereof which is reasonably estimated by Seller and Purchaser to
cost in excess of Two Hundred Fifty Thousand Dollars ($250,000.00) to replace or
repair, or in the event of any taking or written threat of taking by eminent
domain or condemnation (or any conveyance in lieu thereof) of the Property or
any portion thereof by anyone having the power of eminent domain or
condemnation, Purchaser shall, by notice to Seller provided within ten (10) days
of receiving notice from Seller of such event, elect to: (i) terminate this
Agreement, whereupon the Earnest Money, together with all interest accrued
thereon (less and except the sum of One Hundred Dollars ($100) which shall be
paid to Seller as consideration for entering into this Agreement), shall be
returned to Purchaser, in which event neither Seller nor Purchaser shall have
any further rights, duties or obligations under this Agreement, except as
otherwise expressly provided herein; or (ii) consummate the purchase of the
Property with no reduction in Purchase Price, subject to the following
provisions of this Subsection 11.2. If Purchaser does not elect to terminate
this Agreement pursuant to clause (i) of this Subsection 11.2 (or if the cost to
replace or repair the damage or destruction is estimated to be Two Hundred Fifty
Thousand Dollars ($250,000) or less), then Seller shall on the Closing Date pay
to Purchaser all insurance proceeds then received by Seller, together with any
deductible amounts under Seller's insurance policies (except for (i) Seller's
allocable share of business interruption or rental loss insurance proceeds,
which shall be treated as an Adjustment in accordance with Subsection 10.4
hereof, and (ii) such proceeds which have been paid by Seller to unaffiliated
independent contractors for the repair or restoration of the Property occasioned
by the damage or destruction; provided, however, Seller shall have no duty to
undertake any such repair or restoration) and all condemnation awards and
compensation then received by Seller which are not paid to tenants pursuant to
the Tenant Leases. In addition, Seller shall transfer and assign to Purchaser,
in form reasonably satisfactory to Purchaser, all rights and claims of Seller
and all unpaid insurance proceeds (and all rights and claims relating thereto)
with respect to the damage or destruction (except for (i) Seller's allocable
share of business interruption or rental loss insurance proceeds, which shall be
treated as an Adjustment in accordance with Subsection 10.4 hereof, and (ii)
sums which have been paid by Seller to unaffiliated independent contractors for
the repair or restoration of the Property occasioned by the damage or
destruction; provided, however, Seller shall have no duty to undertake any such
repairs or restorations) and all compensation and awards on account of such
taking.

 

 22 

 

 

12.         DEFAULT.

 

12.1       Seller's Default. In the event Seller is in material breach of or
fails or refuses to perform its material obligations under this Agreement, then,
after not less than ten (10) days prior written notice and opportunity to cure,
in addition to Purchaser’s rights and remedies (and subject to the limitations
under the first paragraph of Section 6) with regard to Seller’s breach of any of
its representations and warranties hereunder, at Purchaser’s option, as
Purchaser’s sole remedies hereunder either (a) the Earnest Money, to the extent
paid, shall be refunded to Purchaser on demand, and Purchaser shall be entitled
to reimbursement by Seller of Purchaser’s actual, documented, out-of-pocket
third-party expenses and costs, including reasonable attorneys’ fees, incurred
by Purchaser in connection with its due diligence investigations of the Property
not to exceed Twenty-Five Thousand and 00/100 Dollars ($25,000.00), whereupon
this Agreement shall be terminated and neither party shall have any further
rights or obligations with respect hereto except as specifically set forth
herein, or (b) Purchaser shall have the right to seek specific performance of
this Agreement, which right must be exercised by Purchaser within thirty (30)
days of delivery of Purchaser’s written default notice to Seller described
above. Purchaser shall have no right to receive any other equitable or legal
relief. Notwithstanding the foregoing, Purchaser shall be deemed to have elected
to pursue the remedy set forth in clause (a) above as its sole and exclusive
remedy if Purchaser fails to file suit for specific performance against Seller
on or before thirty (30) days following the scheduled Closing Date. Purchaser
shall not be entitled to record a lis pendens against the Property other than in
connection with any such timely filed specific performance action.
Notwithstanding the provisions of this Section 12.1, in the event specific
performance is unavailable because of an act of willful misconduct by Seller
(for example, but not by way of limitation, because Seller has conveyed or
encumbered all or a part of the Property to a third party without notice) or in
the event Seller’s default is as a result of the willful misconduct of Seller,
Purchaser shall, in addition to the remedy under clause (a) above, be entitled
to recover its actual damages (but not exemplary or punitive damages) incurred
as a result of Seller’s default in an amount not to exceed Two Hundred Fifty
Thousand and No/100 Dollars ($250,000.00). The remedies set forth in this
Section 12.1 shall be Purchaser’s sole remedies arising from a default, breach
or failure to perform by Seller. Purchaser hereby waives for itself and anyone
who may claim by or through Purchaser, any and all rights to pursue any other
remedial rights or sue or recover any amounts from Seller (including, without
limitation, punitive, indirect and consequential damages), except to the extent
set forth in the foregoing clauses (a) or (b) and except as set forth in Section
6.14, and shall not commence or pursue any such remedy. No partner, manager of,
member or, beneficial interest holder in or agent of Seller, nor any advisor,
trustee, manager, member, director, officer, employee, beneficiary, shareholder,
participant, representative or agent of any company, corporation or trust that
is or becomes a member, trustee or manager of Seller (collectively “Seller
Parties”), shall have any personal liability, directly or indirectly, under or
in connection with this Agreement or any agreement made or entered into under or
pursuant to the provisions of this Agreement, or any amendment or amendments to
any of the foregoing made at any time or times, heretofore or hereafter, or in
or with respect to any document, agreement or instrument delivered at Closing,
except to the extent such parties are determined, pursuant to a final,
non-appealable judgment, to have knowingly and intentionally defrauded
Purchaser.

 

12.2       Purchaser's Default. If the sale and purchase of the Property
contemplated by this Agreement is not consummated because of Purchaser's
default, failure or refusal to perform hereunder, Seller shall be entitled, as
its sole and exclusive remedy hereunder or otherwise, to payment of the Earnest
Money, with interest thereon, as full and complete liquidated damages for such
default of Purchaser, the parties hereto acknowledging that it is difficult or
impossible to estimate more precisely or accurately the damages which might be
suffered by Seller upon Purchaser's default. Seller's receipt of the Earnest
Money, with interest thereon, is intended not as a penalty, but as full
liquidated damages. The right to retain such sums as full liquidated damages is
Seller's sole and exclusive remedy in the event of default hereunder by
Purchaser, and Seller hereby waives and releases any right to (and hereby
covenants that it shall not) sue Purchaser: (i) for specific performance of this
Agreement, or (ii) to recover actual damages in excess of such sums. Purchaser
hereby waives and releases any right to (and hereby covenants that it shall not)
sue Seller to seek or claim a refund of such sums (or any part thereof) on the
grounds that such amount is unreasonable in amount and exceeds Seller's actual
damages or that the retention of such sums by Seller constitutes a penalty and
not agreed upon and reasonable liquidated damages. The parties further
acknowledge and agree that the liquidated damages provided herein is a
reasonable pre-estimate of Seller's probable loss resulting from Purchaser's
default.

 

 23 

 

 

13.       CONDITIONS PRECEDENT.

 

13.1       Inspection Period Condition. Purchaser's obligation to consummate the
purchase of the Property in accordance with the terms and conditions of this
Agreement is subject to and conditioned upon Purchaser's determination, on or
before 5:00 p.m., Atlanta, Georgia time on the last day of the Inspection Period
that the acquisition of the Property is desirable, which determination shall be
made in Purchaser's sole and absolute discretion for any reason (or for no
reason).

 

13.2       Satisfaction or Waiver of Inspection Period Condition. If the
condition precedent in Subsection 13.1 is not satisfied or waived by Purchaser
as aforesaid, then Purchaser shall have the right to terminate this Agreement by
providing written notice to Seller and Escrow Agent on or before 5:00 p.m.,
Atlanta, Georgia time on the last day of the Inspection Period. If Purchaser
does not give timely notice to Seller and Escrow Agent of Purchaser's intent to
terminate this Agreement, then this Agreement shall continue in full force and
effect and the Earnest Money shall be non-refundable except as otherwise
expressly set forth herein. In the event that Purchaser timely sends notice of
its intent to terminate this Agreement, then Escrow Agent shall immediately
refund to Purchaser the Earnest Money, together with accrued interest thereon
(less and except the sum of One Hundred Dollars ($100) which shall be paid to
Seller as consideration for entering into this Agreement), in which event
neither Seller nor Purchaser shall have any further rights, duties or
obligations under this Agreement, except as otherwise expressly provided herein.

 

13.3       Conditions Precedent to Purchaser’s Obligation to Close. In addition
to any other conditions precedent in favor of Purchaser as may be expressly set
forth elsewhere in this Agreement, Purchaser’s obligations under this Agreement
are subject to the timely fulfillment of the conditions set forth in this
Section 13.3 on or before the Closing Date, or such earlier date as is set forth
below. Each condition may be waived in whole or in part only by written notice
of such waiver from Purchaser to Seller, in Purchaser’s sole and absolute
discretion. Purchaser may terminate this Agreement upon written notice to Seller
due to the failure of any of the conditions precedent contained in this
Agreement, in which event Purchaser shall be entitled to a prompt return of the
Deposit, and the parties hereto shall have no further obligations hereunder
except those which by their terms expressly survive any such termination.

 

13.3.1    Seller performing and complying in all material respects with all of
the terms of this Agreement to be performed and complied with by Seller prior to
or at the Closing.

 

13.3.2    On the Closing Date, all of the representations and warranties of
Seller set forth in Section 6 hereof shall be true, accurate and complete.

 

 24 

 

 

14.        BROKERS AND INDEMNIFICATION.

 

14.1       Commission. All negotiations relative to this Agreement and the sale
and purchase of the Property as contemplated by this Agreement have been
conducted by and between Seller and Purchaser without the intervention of any
person or party as agent or broker, except for HFF (the "Broker"), which shall
be paid a commission at Closing by Seller pursuant to a separate agreement.
Seller and Purchaser warrant and represent that there are and will be no
brokers' or intermediaries' commissions or fees payable as a consequence of the
sale and purchase of the Property as contemplated by and provided for in this
Agreement, other than the commission to Broker, if any, which shall be paid by
Seller pursuant to a separate agreement. Seller and Purchaser shall and do
hereby indemnify, defend and hold harmless each of the other from and against
the claims, demands, actions and judgments (including, without limitation,
attorneys' fees and expenses incurred in defending any claims or in enforcing
this indemnity) of any and all brokers, agents and other intermediaries alleging
a commission, fee or other payment to be owing by reason of any dealings,
negotiations or communications with the indemnifying party in connection with
this Agreement or the sale and purchase of the Property. The foregoing
indemnities shall survive the rescission, cancellation, termination or
consummation of this Agreement.

 

15.        TIME OF ESSENCE. Time is of the essence of this Agreement.

 

16.        GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL. This Agreement shall be
construed, interpreted and enforced in accordance with the laws of the State of
North Carolina. Purchaser and Seller hereby consent to the jurisdiction and
venue of the federal and state courts for Wayne County, North Carolina.
Purchaser and Seller, to the extent they may legally do so, hereby expressly
waive any and all right to trial by jury of any claim, demand, action, cause of
action, or proceeding arising under or with respect to this Agreement, or in any
way connected with, or related to, or incidental to, the dealing of the parties
hereto with respect to this Agreement or the transactions related hereto or
thereto, in each case whether now existing or hereafter arising, and
irrespective of whether sounding in contract, tort, or otherwise. To the extent
they may legally do so, Seller and Purchaser hereby agree that any such claim,
demand, action, cause of action or proceeding shall be decided by a court trial
without a jury and that any party hereto may file an original counterpart or a
copy of this paragraph with any court as written evidence of the consent of the
other party or parties hereto to waiver of its or their right to trial by jury.

 

17.        NOTICES. Any notices, requests or other communications required or
permitted to be given hereunder shall be in writing and shall be delivered by
nationally recognized courier (such as Federal Express) which maintains a record
or receipt of delivery, hand, facsimile transmission or other electronic
transmission (including email transmission of a PDF), and addressed to each
party at its addresses, facsimile numbers or email addresses as set forth below:

 

 25 

 

 

To Seller:

RCG-Goldsboro, LLC

3060 Peachtree Road

Suite 400

Atlanta, Georgia 30305

Attention: Frank Meyrath

Facsimile: (404) 816-5445

Email: frankm@rcgventures.com

 

With a copy to:

RCG-Goldsboro, LLC

3060 Peachtree Road

Suite 400

Atlanta, Georgia 30305

Attention: Lee Kolber, Esq.

Facsimile: (404) 816-5445

Email: lee@rcgventures.com

 

With a copy to:

 

McGuireWoods LLP

1230 Peachtree Street

Suite 2100

Atlanta, Georgia 30309

Attention: John T. Grieb

Facsimile: (404) 443-5762

Email: jgrieb@mcguirewoods.com

 

To Purchaser:

Medalist Diversified Holdings, L.P.

11 South 12th Street, Suite 401

Richmond, Virginia 23219

Attention: William R. Elliott

Facsimile: (804) 344-5072

Email: bill.elliott@medalistprop.com

 

With a copy to:

Kaplan Voelker Cunningham & Frank, PLC

1401 East Cary Street

Richmond, VA 23219

Attention: Zach Grabill

Facsimile: (804) 823-4099

Email: zgrabill@kv-legal.com

 

Any such notice, request or other communication shall be considered given or
delivered, as the case may be, on the date of hand, courier facsimile delivery
or other electronic transmission (including e-mail). Rejection or other refusal
to accept or inability to deliver because of changed address of which no notice
was given shall be deemed to be receipt of the notice, request or other
communication. By giving at least five (5) days prior written notice thereof,
any party may from time to time at any time change its mailing address
hereunder. Any notice given by counsel to a party shall have the same effect as
if given by such party.

 

 26 

 

 

18.         ENTIRE AGREEMENT; MODIFICATION. This Agreement supersedes all prior
discussions and agreements between Seller and Purchaser with respect to the
Property and contains the sole and entire understanding between Seller and
Purchaser with respect to the Property. All promises, inducements, offers,
letters of intent, solicitations, agreements, commitments, representations and
warranties heretofore made between such parties are merged into this Agreement.
This Agreement shall not be modified or amended in any respect except by a
written instrument executed by or on behalf of each of the parties to this
Agreement.

 

19.         SURVIVAL. This Agreement and the provisions, covenants,
representations and warranties hereof shall survive the delivery of the deed,
quitclaim deed, conveyance documents or any of the instruments or documents
executed and delivered at the Closing for a period of nine (9) months after
Closing.

 

20.         EXHIBITS. Each and every exhibit referred to or otherwise mentioned
in this Agreement is attached to this Agreement and is and shall be construed to
be made a part of this Agreement by such reference or other mention, in the same
manner and with the same effect as if each exhibit were set forth in full and at
length every time it is referred to or otherwise mentioned.

 

21.         CAPTIONS. All captions, heading, Section, Subsection, Paragraph and
subparagraph numbers and letters and other reference numbers or letters are
solely for the purpose of facilitating reference to this Agreement and shall not
supplement, limit or otherwise vary in any respect the text of this Agreement.

 

22.         REFERENCES. All references to Sections, Subsections, Paragraphs or
subparagraphs shall be deemed to refer to the appropriate Section, Subsection,
Paragraph or subparagraph of this Agreement. Unless otherwise specified in this
Agreement, the terms "herein", "hereof", "hereunder" and other terms of like or
similar import, shall be deemed to refer to this Agreement as a whole, and not
to any particular Section, Subsection, Paragraph or subparagraph hereof. Words
of any gender used in this Agreement shall be held and construed to include any
other gender, and words of a singular number shall be held to include the
plural, and vice versa, unless the context requires otherwise.

 

23.         COUNTERPARTS. This Agreement may be executed in several counterparts
and by electronic or facsimile signatures which shall be deemed originals, each
of which shall constitute an original and all of which together shall constitute
one and the same instrument. Transmission of a signed copy of this Agreement or
any amendment or addendum by facsimile or by electronic delivery of a PDF copy,
and the retransmission of any signed facsimile or electronic delivery of a PDF
copy shall be the same as delivery of an original.

 

24.         WAIVER. Any condition or right of termination, cancellation or
rescission granted by this Agreement to Purchaser or Seller may be waived by
such party.

 

25.         RIGHTS CUMULATIVE. Except as expressly limited by the terms of this
Agreement (including Subsection 12.2), all rights, powers and privileges
conferred hereunder shall be cumulative and not restrictive of those given by
law.

 

 27 

 

 

26.         ASSIGNMENT. Purchaser shall neither assign its rights nor delegate
its obligations hereunder without obtaining Seller’s prior written consent,
which consent may be granted or withheld in Seller’s sole discretion.
Notwithstanding anything to the contrary contained in this Section 26, Purchaser
may assign without Seller’s consent, on or prior to the Closing, all of its
rights and delegate all of its obligations hereunder to an entity under common
ownership or control with Purchaser. Purchaser shall provide Seller with prompt
notice of such assignment/delegation together with a true, correct and complete
copy of such assignment/delegation. In connection with any assignment permitted
or consented to hereunder, such assignee shall assume in writing all of the
assignor’s obligations under this Agreement in form and substance satisfactory
to Seller, provided that Purchaser originally named herein shall not be relieved
from its obligations under this Agreement. No consent given by Seller to any
transfer or assignment of Purchaser’s rights or obligations under this Agreement
shall be construed as a consent to any other transfer or assignment of
Purchaser’s rights or obligations under this Agreement. No transfer or
assignment in violation of the provisions hereof shall be valid or enforceable,
and such shall be deemed a Purchaser default hereunder

 

27.         SUCCESSORS AND ASSIGNS. This Agreement shall apply to, be binding
upon and enforceable against and inure to the benefit of the parties hereto and
their respective heirs, successors and permitted assigns to the same extent as
if specified at length throughout this Agreement.

 

28.         DATE FOR PERFORMANCE. If the time period by which any right, option
or election provided under this Agreement must be exercised, or by which any act
required hereunder must be performed, or by which the Closing must be held,
expires on a Saturday, Sunday or legal or bank holiday, then such time period
shall be automatically extended through the close of business on the next
regularly scheduled business day.

 

29.         FURTHER ASSURANCES. The parties hereto agree that they will each
take such steps and execute such documents as may be reasonably required by the
other party or parties to carry out the intents and purposes of this Agreement.

 

30.         SEVERABILITY. In the event any provision or portion of this
Agreement is held by any court of competent jurisdiction to be invalid or
unenforceable, such holding shall not affect the remainder hereof, and the
remaining provisions shall continue in full force and effect at the same extent
as would have been the case had such invalid or unenforceable provision or
portion never been a part hereof.

 

31.         JUDICIAL INTERPRETATION. Should any provision of this Agreement
require judicial interpretation, it is agreed that the court interpreting or
construing the same shall not apply a presumption that the terms hereof shall be
more strictly construed against one party by reason of the rule of construction
that a document is to be construed more strictly against the party who itself or
through its agent prepared the same, it being agreed that the agents of all
parties have participated in the preparation hereof.

 

32.         AUTHORITY OF SELLER. The undersigned partner of Seller hereby
represents and warrants to Purchaser that it has full right, power and authority
to execute and deliver this Agreement for and on behalf of Seller.

 

 28 

 

 

33.         AUTHORITY OF PURCHASER. The undersigned officer of Purchaser, in the
event Purchaser is not an individual, hereby represents and warrants that he has
full right, power and authority to execute and deliver this Agreement for and on
behalf of Purchaser.

 

34.         LIKE-KIND EXCHANGE. Each of the parties hereto agrees to cooperate
at no expense to the cooperating party with the other party (or any member of
the other party) in effecting an I.R.C. Section 1031 exchange, including
executing and delivering any and all documents required by the exchange trustee
or intermediary; provided, however, that the cooperating party shall have no
obligation to execute any document, enter any transaction or arrangement or take
or omit any other action, if such party determines in its reasonable discretion
that the same would result in any liability, cost, expense, increased risk,
delay or other detriment to the cooperating party.

 

35.         RECORD ACCESS AND RETENTION. At Purchaser’s request, Seller shall
provide to Purchaser (at Purchaser’s sole cost and expense) copies of, or at
Purchaser’s option shall provide Purchaser access to, such factual information
as may be requested by Purchaser in its sole discretion, and in the possession
of Seller, or its property manager or accountants, to enable Purchaser’s auditor
to conduct an audit, in accordance with Rule 3-14 of Securities and Exchange
Commission Regulation S-X, of the financial statements of the Property for the
year to date of the year in which Closing occurs plus the three (3) immediately
preceding calendar years (provided, however, that other than fees paid or
payable to Seller, a Seller affiliate or a third party for on-site property
management, such audit shall not include an audit of asset management fees
internally allocated by Seller (as opposed to paid to a third party) or interest
expenses attributable to the Seller). Purchaser shall be responsible for all
out-of-pocket costs associated with any such audit. Seller shall cooperate (at
no cost to Seller) with Purchaser and its auditor in Purchaser’s preparation and
review of such information and the conduct of such audit. In addition, to the
extent available Seller agrees to provide to Purchaser or any affiliate of
Purchaser, if requested, historical financial statements for the Property to the
extent in Seller’s possession, including (without limitation) income and balance
sheet data for the Property, whether required before or after Closing. Without
limiting the foregoing, (i) Purchaser or its designated independent or other
auditor may audit Seller’s operating statements of the Property, at Purchaser’s
expense, and, to the extent available, Seller shall provide such documentation
as Purchaser or its auditor may reasonably request in order to complete such
audit, and (ii) Seller shall, to the extent available, furnish to Purchaser such
financial and other information as may be requested by Purchaser or any
affiliate of Purchaser to make any required filings with the Securities and
Exchange Commission or other governmental authority. Seller shall maintain its
records for use under this Section 35 for a period of not less than twelve (12)
months after the Closing Date. The provisions of this Section shall survive
Closing.

 

[Remainder of Page Intentionally Left Blank; Signatures Begin on Next Page]

 

 29 

 

 

IN WITNESS WHEREOF, the parties hereto have duly signed, sealed, and delivered
this Agreement on the day and year first above written.

 

  "SELLER":       RCG-GOLDSBORO, LLC, a Georgia limited liability company      
  By: RCG Ventures Distressed Real Estate Opportunity Fund, LP, a Georgia
limited partnership, its manager             By: RCG Ventures Fund II GP, LLC, a
Georgia limited liability company, its general partner                 By: /s/
Wilkes J. Graham         Wilkes J. Graham         Chief Financial Officer

 

[Signatures Continue on Next Page]

 

 

 

 

  "PURCHASER":      

Medalist Diversified Holdings, L.P.,

a Delaware limited partnership

        By: /s/ William R. Elliott   Name: William R. Elliott   Title: Chief
Operating Officer and President

 

 

